Title: From Thomas Jefferson to Constantine S. Rafinesque, 29 July 1804
From: Jefferson, Thomas
To: Rafinesque, Constantine S.


               
                  Monticello July 29. 04.
               
               Th: Jefferson presents his salutations to Mr. Rafinesque and his thanks for the seeds
                     forwarded to him by post. he is sorry it is not in his power to give him any information that might be useful to? his purpose of botanizing in
                      he has been so long engaged by pursuits of a different nature that his familiarity with subjects of botany is lost, and the  of that science very much weakened in his memory. should mr Rafinesques pursuits lead him to this part of the country, Th:J. would be happy  at Monticello, and to recommend him to better botanical counsellors than himself.
             